Bullard, J.,

delivered the opinion of the court.
The plaintiffs sue to recover a slave, which they claim as A , . . J the property of their ancestors, in the possession of the defendants. The defendants plead title derived from one Sands, who was cited in warranty, and whose title exhibited is a sheriff’s deed, and the defendants further rely on prescription.
The transcript of the record does not furnish us a certificate either by the judge or the clerk, that it contains all the evidence on which the cause was tried in the court below, nor a statement of facts. We cannot, therefore, examine the case on its merits, but confine our attention to the questions of law, presented on the bill of exceptions in the record.
In the progress of the trial, it appears that T. C. Stannard, was examined as a witness to prove, what proceedings took *176place in execution of a fieri facias, by virtue of which the slave in question was sold. He had acted as deputy sheriff, and the return on the execution was silent as to the sale, and indeed, stated that the execution had been stayed by order of the District Court. His testimony was objected to, and a bill of exceptions taken to its admission by the court. The court was clearly in error. The testimony went directly to contradict the official returns of the officer, and to supply a defect in the-proceedings which can only be done by record evidence. Parole evidence is, in our opinion inadmissible to supply so important a link in the chain of titles, as the adjudication of the property by the sheriff.
Parole evidence is inadmissible to supply defects in the sheriff’s return of proceedings under an execution, or where it contradicts the official return of the officer.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled and reversed, that the case be remanded for a new trial, with directions to the district judge, not to admit parole evidence to contradict the return of the sheriff, nor to prove the adjudication of the property, and that the defendants pay the costs of the appeal.